848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karen Denise DICKENS, Plaintiff-Appellant,v.ROCKY MOUNT MILLS, Defendant-Appellee.
No. 88-3037.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1988.Decided:  May 17, 1988.

Karen Denise Dickens, appellant pro se.
Marshall Aubrey Gallop, Jr., Battle, Winslow, Scott & Wiley, PA, for appellee.
Before MURNAGHAN, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under 42 U.S.C. Sec. 2000e-5 et seq. is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Dickens v. Rocky Mount Mills, C/A No. 87-326-5 (E.D.N.C. Jan. 28, 1988).


2
AFFIRMED.